Title: From John Adams to United States House of Representatives, March 1800
From: Adams, John
To: United States House of Representatives



Gentlemen of the house of representatives
Feb.-March 1800

In compliance with your resolution of the instant I lay before you a copy of the requisition made by the Minister plenipotentiary of his Britannic majesty that Thomas Nash committed to gaol at Charlestown in South Carolina under a charge of being guilty of pyracy and murder on board the British frigate Hermione sailing on the high sea should be delivered up to Justice in pursuance of the 27th. article of the treaty of amity commerce and navigation between the United States and his Britannic majesty and copies of the other papers and letters mentioned in the resolution relative to the delivery of the said Thomas Nash who is the same person otherwise called Jonathan Robins.
Believing a judicial examination of the evidence of criminality proper and requisite for a just execution of that article of the treaty, my desire and request was communicated by the secretary of State to the judge of the district of South Carolina, that Thomas Nash then confined in gaol under a charge of pyracy and murder committed in the British frigate Hermione upon the high sea should be delivered up to justice to the officer authorised to receive him on the part of his Britannic majesty to receive him provided there was such evidence of criminality as according to the laws of the United States would justify his apprehension and commitment for trial if the crime had been committed in South Carolina.
The judge having in  conformity to my intentions fairly examined and impartially weighed the evidence produced before him was of opinion that there was such evidence of criminality against the prisoner as according to the laws of the United States would justify his commitment for trial if the crime had been committed in South Carolina and directed him to be delivered up to justice to the officer authorised on the part of his Britannic majesty to receive him which was done accordingly.
Though the delivery of Thomas Nash has been substantially right yet perhaps the mode may not be wholly free from exception, and if the wisdom of congress shall suggest a better mode of proceeding for carrying into effect upon future occasions the salutory stipulation contained in the 27th. article it shall meet with my approbation & ready concurrence—
